Citation Nr: 1746060	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a stroke, claimed as secondary to hypertension.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to February 2005 with three months and 16 days of prior active service and additional service in 2008. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran and his spouse testified at a decision review officer hearing held at the RO.  In June 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the electronic record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran did not undergo an entrance examination during his period of active service from October 2003 to February 2005.

2.  Clear and unmistakable evidence establishes that the Veteran had hypertension prior to his period of active service from October 2003 to February 2005.

3.  The record does not show by clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated during his period of active service from October 2003 to February 2005.

4.  The weight of evidence shows that the hypertension caused the Veteran's stroke.

5.  The record does not show by clear and unmistakable evidence that the Veteran had sleep apnea prior to his period of active service from October 2003 to February 2005.

6.  The evidence is in equipoise as to whether the Veteran had sleep apnea during his period of active service from October 2003 to February 2005.


CONCLUSIONS OF LAW

1.  Hypertension was aggravated by service.  38 U.S.C.A. §§ 1111, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  Stroke was caused by the now-service-connected hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.306(a).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Any increase in severity of a nonservice-connected disease that is proximately due to the service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Entitlement to service connection for hypertension

The competent medical evidence shows a diagnosis of hypertension.  Therefore, Davidson element (1), current disability, is satisfied.

The next matter is whether hypertension preexisted active service.  The Veteran did not undergo an entrance examination during his period of active service from October 2003 to February 2005.  Thus, hypertension was not noted on entrance into service and the Veteran is entitled to the presumption of soundness as to hypertension.  An October 2010 VA examiner stated that the Veteran's hypertension had its onset prior to his period of active service from 2003 to 2005.  A September 2011 VA examiner stated that the date of onset for hypertension was in 1998.  In a June 2013 statement, the Veteran's treating physician stated that his hypertension predated his service in Iraq during the period of active service from 2003 to 2005.  In light of the above, clear and unmistakable evidence establishes that the Veteran had hypertension prior to his period of active service from October 2003 to February 2005.

The final matter is whether there is clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated during his period of active service from October 2003 to February 2005.  The October 2010 VA examiner stated that no chronic aggravation of hypertension by service has been identified.  The September 2011 VA examiner stated that the service treatment records show evidence of poor control of hypertension during the deployment in Iraq from 2003 to 2004 when the Veteran ran out of medications.  

In the June 2013 statement, the Veteran's treating doctor said that prior to service, his blood pressure was well controlled on Micardis.  The doctor stated that the blood pressure clearly worsened after significant traumatic events in service, which led to stress, anxiety, and PTSD.  The physician noted that the Veteran was not able to stay on Micardis because that medication was not on the military's formulary.  The physician also indicated that the Veteran had untreated sleep apnea in service.  The doctor concluded that changing medications, traumatic events, and untreated sleep apnea all contributed to worsening and uncontrolled hypertension.  

Given this opinion, the Board reaches the conclusion that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated during service.  Thus, Davidson elements (2) and (3), in-service aggravation and medical nexus between the current hypertension and the in-service aggravation of hypertension, are satisfied.  Service connection for hypertension is warranted.  The benefit sought on appeal is accordingly granted.

As the Board is granting service connection for hypertension on a direct basis, the Board does not have to address the Veteran's other theory of entitlement - secondary to service-connected PTSD.

Entitlement to service connection for a stroke, claimed as secondary to hypertension

VA examination reports and VA and private treatment records reflect that the Veteran had a stroke in 2009, and the Board is granting service connection for hypertension.  Wallin elements (1) and (2), current disability and service-connected disability, are met.

The October 2010 VA examiner stated that hypertension was the likely cause of the Veteran's stroke.  In the June 2013 statement, the Veteran's treating physician opined that the poor control of blood pressure was a very likely factor for the 2009 stroke.  A January 2014 VA treatment record reflects that the cerebrovascular accident was probably related to the hypertension.  The weight of evidence shows that the stroke was caused by hypertension.  Wallin element (3), medical nexus, is satisfied.  Therefore, service connection by means of causation is in order.  38 U.S.C.A. §§ 1110, 5107.


Entitlement to service connection for sleep apnea

Private treatment records show that sleep apnea was diagnosed in 2008.  Hence, Davidson element (1), current disability, is satisfied.

The Board notes that it appears that the Veteran had some unverified active service in 2008, the year of diagnosis.  There is medical evidence to suggest that the sleep apnea preexisted or was incurred in the period of active service from October 2003 to February 2005.  Therefore, the Board will focus its analysis on the verified period of service from 2003 to 2005.

The September 2010 VA examiner stated that the onset of sleep apnea was likely prior to service  Thus, the first matter is whether the Veteran's sleep apnea preexisted active service.  The Veteran did not undergo an entrance examination during his period of active service from October 2003 to February 2005.  Thus, sleep apnea was not noted on entrance into service and the Veteran is entitled to the presumption of soundness as to sleep apnea.  The basis for the September 2010 VA examiner's opinion was that Veteran thought the onset was in 1995 or 1996.  The September 2011 VA examiner stated that the date of onset for sleep apnea was 2008 based on the diagnosis being made in that year.  In the June 2013 statement, the Veteran's treating doctor said that the Veteran has had sleep apnea since prior to 2005.  Given the conflicting evidence, the Board reaches the conclusion that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran had sleep apnea prior to his period of active service from October 2003 to February 2005.

As the evidence does not show that sleep apnea preexisted the Veteran's period of active service from October 2003 to February 2005, the final matter is whether the sleep apnea had its onset during that period of service.  The September 2011 VA examiner stated that the date of onset for sleep apnea was 2008 based on the diagnosis being made in that year.  In the June 2013 statement, the Veteran's treating doctor said that the Veteran has had sleep apnea since prior to 2005.  

The evidence is in equipoise as to whether the Veteran had sleep apnea during his period of active service from October 2003 to February 2005.  Hence, Davidson elements (2) and (3), in-service incurrence and medical nexus between the current sleep apnea and the in-service incurrence of sleep apnea, are satisfied.  Service connection for sleep apnea is warranted.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a stroke as secondary to the now-service-connected hypertension by way of causation is granted.

Entitlement to service connection for sleep apnea is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


